Citation Nr: 1629232	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating prior to October 2015, and in excess of 10 percent thereafter, for onychomycosis, to include of the right hand and bilateral feet.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
  

REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a March 2010 rating decision, the RO granted service connection for onychomycosis, with a noncompensable rating, effective September 9, 2009.  In a May 2010 rating decision, the RO granted service connection for PTSD, with a 10 percent evaluation, effective December 31, 2009.

In March 2011, the RO granted a 30 percent disability rating for PTSD, effective December 31, 2009.

In October 2013, the Board remanded this matter for a Board hearing.

In November 2015, the RO granted a 10 percent disability rating, effective October 16, 2015, for onychomycosis, right hand and bilateral feet.

Although the RO has granted some higher ratings for each disability, as the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal pertaining to each issue as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

Finally, with regard to the issue of TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then as part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In a June 2010 lay statement, the Veteran reported that he had to take early retirement due to pain when standing or walking, due to pain from his onychomycosis of the feet, and was not able to keep any jobs following retirement, because they all required standing or walking.  During his April 2010 VA examination, the Veteran reported that he was unable to maintain his most recent employment due to visual reminders of Vietnam.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's initial rating claims, it has been listed on the first page of this decision


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity.  

2.  Throughout the entire appeal period, the Veteran's onychomycosis involved at least 5 percent, but less than 20 percent, of the entire body, and less than 5 percent of exposed areas; there was no intermittent systemic therapy.  

3.  The Veteran's onychomycosis area affected involved less than 20 percent of the entire body or of exposed areas and no intermittent systemic therapy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial 10 percent rating, and no higher, for onychomycosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

3.  The criteria for an initial rating in excess of 10 percent for onychomycosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his service connection PTSD and onychomycosis,    from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Board further finds that adequate information is associated with the claims file to rate the Veteran's claims.  The Veteran underwent examinations for his onychomycosis in January 2010, April 2011, and October 2015.  He also underwent VA examinations for his PTSD in April 2010 and October 2015.  Neither the Veteran nor his representative has alleged that any examination was inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's disabilities, as they included an interview with the Veteran, a review of the record, and a full physical or mental examination, addressing the relevant rating criteria. Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in January 2016 the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's symptoms, to specifically include both psychiatric and skin symptoms and the Veteran's theories of entitlement were obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App.  55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App.  505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

III. PTSD Claim

The Veteran contends that a disability rating in excess of 30 percent is warranted for his service-connected PTSD.  

A.  Rating Criteria

Under Diagnostic Code (DC) 9411, a 30 percent evaluation is assignment when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).


B.  Factual Background

In October 2009, shortly before his December 2009 claim for service connection, the Veteran reported to his VA medical provider that he had recurring dreams related to his combat period in Vietnam, with daily disturbing thoughts and trouble sleeping and distracted mood.  He had never previously sought treatment.  The provider noted that the Veteran was appropriately dressed, pleasant and cooperative, had appropriate eye contact, and a depressed mood with congruent affect.  Speech was fluent and within normal limits.  Thought processes were logical and goal-directed; thought content was within normal limits with no evidence of psychotic symptoms.  There was no suicidal or homicidal ideation.  Following a self-report measure of distress form PTSD symptoms, the provider noted that findings were suggestive of significant PTSD symptoms.  The Veteran denied significant manic and psychotic symptoms.  The provider noted a GAF of 60.

In February 2010, the Veteran's wife reported that the Veteran would blow the littlest annoyance out of proportion; sometimes almost coming to blows.  He had less patience with activities and was more lethargic and ignored important tasks.  His sleep had gotten to only five or six hours, when capable of sleep; sleep was restless and sometimes violent.  

In April 2010, the Veteran underwent a VA examination.  The Veteran reported that he and his wife had one close friend and a close sister; he did not otherwise associate with people.  The Veteran also reported enjoying activities, such as the casino, computer games, and cooking shows.  He also noted one assaultive behavior towards his stepson who had provoked him.  

The April 2010 VA examiner found no impairment of thought process or communication.  The Veteran denied hallucinations and delusions.  He could perform activities of daily living and was casually dressed, had adequate grooming, appropriate eye contact, and was cooperative.  He denied delusions and hallucinations, as well as, suicidal or homicidal ideation.  He was oriented to person time and place.  He believed that his memory was really bad, but the examiner found him that immediate recall was intact.  He denied obsessive or ritualistic behavior that interfered with routine activities and panic attacks.  He reported a 2 of 10 depression level and 8 of 10 anxiety level; he felt fidgety, restless, trouble concentrating, irritability, a feeling of unease, and being easily fatigued.  He had trouble sleeping.  He reported impaired impulse control with gambling creating some financial strain.  His sleep impairment interfered with daytime activities and caused interrupted and not restful sleep, with nightmares about twice a week.  

Also in April 2010, the Veteran reported having a short fuse since Vietnam, which was currently more prevalent.  People were bringing it to his attention and no one ever said anything before.  He indicated that the nightmares began about 10 years ago and interfered with restful sleep.  He had always had the intrusive thoughts.

In April 2010, the Veteran further reported a long work history with some irritability pronounced on the job, but no loss of employment or sustained promotions.  He indicated that the recent increase in symptoms caused him to be unable to maintain his most recent employment due to visual reminders of Vietnam.

The Veteran was independent in activities of daily living and happily married to his second wife for seven years.  He reported being on good terms with her children (with one reported incident of fighting with her son), and with five of his children from his first marriage, but no direct contact with one daughter.  He had one friend and his social activities were around the children; he and his wife went to the casino, but did not have friends or other couples they spend time with.

The April 2010 examiner found occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning (routine behavior, self-care, and conversation normal).  A GAF score of 60 was assessed.  

An August 30, 2010 VA medical record noted that the Veteran reported that he had awoken drenched in sweat the past two mornings and his PTSD was worse than it had ever been.  The provider noted that the Veteran was alert, with good insight, orientation, and recent and remote memory.  
	
In a July 2011 VA medical record, the Veteran reported being socially isolative since he returned from Vietnam, having no interest in activities, easily bored, and felt that life was unfulfilling.  He stated that his concentration had worsened and he was not able to concentrate on his driving.  He denied psychosis, though indicated that he had heard his deceased parents' voices.  He denied suicidal or homicidal ideation.  He reported sleeping 3-4 hours per night, with dreams of Vietnam trauma. 
He also ruminated multiple times per day on war traumas and avoided social interactions and confrontation.  He reported fear of his anger, guilt, and hypervigilance.  He, at times, believed he would see something, a shadow out of the corner of his eye and when he looks again there is nothing there, and did not like people behind him.  He reported a hyperstartle response and being distrustful.  He indicated that he did not make long lasting relationships.  He stated he has low patience and low tolerance. 

The July 2011 VA medical provider found that the Veteran was alert and oriented; he was dressed casually and appropriately groomed.  The Veteran's behavior was cooperative and motor activity was within normal limits; thought flow was normal, logical, sequential, and goal oriented.  Memory was normal, both immediate and remote.  Concentration was intact and there were no harmful thoughts.  Perceptions were normal, but mood was anxious and dysthymic.  Affect was appropriate and judgment normal.  Insight was intact.  

The Veteran reported to the July 2011 VA medical provider that his PTSD symptoms had contributed to the demise of his first marriage and interfered with his work and personal relationships.  His symptoms had exacerbated in the past few years.  The examiner assessed a GAF of 49.

In a September 2014 VA social work note, the Veteran reported that he had not used VA since July 2011.

In an October 2015 VA examination, the examiner found chronic, mild PTSD, with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In October 2015, the Veteran reported that he and his wife got along "splendidly" and got along with his 6 adult step-children, but did not communicate with his 6 children much.  He indicated that his wife had become home bound and he cared for her; he could not leave her alone too long and did not even go to Bingo or travel anymore.  He also indicated that he had stopped working in 2011 when his wife got sick and did not have any work issues. However, he had trouble taking direction from other people, but would calm himself down and never had disciplinary issues

In October 2015, the Veteran denied mental health treatment, including psychiatric medication.  He denied suicidal ideation but "I do have homicidal thoughts. I get irritated easily."  There were no attempts, plan, or intent; he no longer got violent when angry.  His symptoms included sleep issues (combat nightmares 3 times weekly, takes on average an hour to fall asleep, "awakens covered in sweat" on average 3 times nightly).  He said he does not feel depressed, but was always anxious and sometimes irritable.  

The examiner noted symptoms included hypervigilance, exaggerated startle response, sleep disturbance, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner found that the Veteran was well oriented, made good eye contact, had appropriate affect, and was cooperative. There was nothing unusual about his motor behavior, speech, or thought processes.  The Veteran reported that he had no difficulties at work due to his PTSD other than irritation with people telling him what to do and never had disciplinary issues at work.

In January 2016, the Veteran gave testimony at a Board hearing.  He complained of symptoms such as anxiety, nonexistent sleep pattern, and nightmares.

C.  Analysis

Following a review of the relevant evidence of record, which includes VA treatment records, lay statements, and the VA examination reports, and giving the Veteran the benefit of the doubt, the Board concludes that a disability rating of 50 percent, and no higher, is warranted.  

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9411.

As will be discussed below, the Board finds that the Veteran's symptoms of record are similar to some of those contemplated by the currently assigned 30 percent rating, while some symptoms are contemplated by the higher 50 percent rating or 70 percent rating.  

There are symptoms associated with various ratings.  The 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  Simply because the Veteran has a depressed mood or anxiety, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his anxiety rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 30 or 50 percent disability rating.  The Veteran's does not have near-continuous panic or depression affecting the ability to function independently, appropriately, and effective that would be more consistent with a 70 percent rating.  

In particular, the General Rating Formula lists, inter alia, anxiety, suspiciousness, and difficulty sleeping, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

The record also documents multiple other indications that a 30 percent disability rating is also described, consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The April 2010 VA examiner found that the Veteran's symptoms were consistent with such a 30 percent disability rating.  VA medical records and VA examination reports similarly noted symptoms consistent with a 30 percent disability rating, such as depressed mood, anxiety, suspiciousness, and mild memory loss.  

The Board notes that although the Veteran has reported that he believes he has severe memory loss, both VA examiners and VA medical providers have only found at most mild memory loss, which would be more consistent with a 30 percent disability rating.

Furthermore, the October 2015 VA examiner actually found that the Veteran only had chronic, mild PTSD, with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform
occupational tasks only during periods of significant stress, or; symptoms controlled by medication, which would be consistent with a 10 percent disability rating.

However, there are also instances where the Veteran's symptoms sometimes are of the type associated with a 50 percent rating, including disturbances of motivation and mood and difficulty establishing and maintaining effective social relationships.  As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  

Giving the Veteran the benefit of the doubt, the Board finds that a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity, is supported by the record.  However, higher 70 or 100 percent ratings are not supported by the record.

The record documents continuous, credible reports of difficulty in establishing and maintaining effective social relationships.  The VA medical records and VA examinations contain reports of a limited social network, to generally include his wife, one friend, his sister, and his step-children, with a limited relationship with his own children.  The Veteran otherwise has reported being socially isolative.  In July 2011, he reported not making lasting relationships and that his PTSD symptoms had interfered with his first marriage.  During his January 2016 Board hearing, he reported that he avoided crowds so as to not lose his temper, as well as, not going outside due to his care for his wife.  

Also, the record documents disturbances of motivation and mood, consistent with a 50 percent disability rating.  For example, in April 2010 VA examination, the Veteran reported having a short fuse since Vietnam, which had increased.  At that time he noted one assaultive behavior after his stepson had provoked him.  In February 2010, the Veteran's wife similarly noted that the Veteran would blow the smallest annoyance out of proportion and sometimes come to blows.  In a July 2011 VA medical record, he reported fear of anger and guilt.  During his October 2015 VA examination, he reported homicidal thoughts and getting irritated easily; however, he no longer got violent when angry and had no attempts, plan, or attempts.  During his January 2016 Board hearing, the Veteran reported that he has rage, which he suppressed.  He also reported that he tried to avoid crowds to avoid situation where he would lose his temper.  

Additionally, more consistent with a 50 percent disability rating are the Veteran's GAF scores.  The Veteran has received GAF score of 60 (October 2009 and April 2010).  A GAF score between 51 and 60 contemplates some moderate symptoms (e.g., flat affect and circumstantial speech) or moderate difficulty with social, occupational functioning).  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition of the American Psychiatric Association in the rating schedule).  Furthermore, the July 2011 VA medical provider noted a GAF score of 49.   A GAF score between 41 and 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

Given the level of functioning demonstrated by the Veteran above, and found by the VA medical professionals, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's moderate symptoms are more indicative of a 50 percent disability rating, but not one in excess of that number.

A 70 percent disability rating or higher is not warranted.    The Veteran did not have occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to his psychiatric symptoms, consistent with a 70 percent disability rating.  

There has also been no demonstrated occupational and social impairment greater than reduced reliability and productivity consistent with a 50 percent disability rating.  In April 2010, the Veteran reported a long work history with some irritability pronounced on the job, but no loss of employment or sustained promotions, though he indicated that the recent increase in symptoms caused him to be unable to maintain his most recent employment due to visual reminders of Vietnam.  During his October 2015 VA examination, he reported no difficulties at work due to his PTSD other than irritation with people telling him what to do and never had disciplinary issues at work.  Also consistent with a 30 percent disability rating are the Veteran's reports of chronic sleep impairment, as reported in his VA examinations and January 2016 Board hearing.

Furthermore, the VA examiners both found that the Veteran was able to was able to perform activities of daily living, and had normal judgment, speech and thought process.   The Veteran also indicated having a good relationship with his wife and stepchildren.  

The Veteran repeatedly denied suicidal ideation.  There was only one indication of homicidal ideation, in October 2015, but even then then the Veteran denied any attempts, plan or intent; he specifically indicated that he did not get violent when angry.  The Veteran also denied ritualistic behavior in April 2010.  VA medical providers and examiners found logical speech and ability to function independently, as well as appropriate appearance and hygiene.  Furthermore, the Veteran has been able to maintain effective relationships, as noted above, with his wife, sister, and stepchildren.  At most, some impaired impulse control was noted in April 2010, with gambling, but also that he stopped travel, including in October 2015.  

Moreover, at no time during the appeal period (either prior to or from October 20, 2011), has the Veteran shown total occupational and social impairment, such that a 100 percent disability rating would be warranted.  

The VA medical providers and examiners all found that the Veteran's speech was logical, he was oriented to person, place and time, and had normal insight, appearance, and thought and motor processes.  At most, the Veteran had mild memory loss.  (October 2015 VA examination).  Again, the Board notes that while the Veteran has indicated difficulty establishing and maintaining effective work and social relationships, there has not been an inability to do so such as would be indicated by a total occupational and social impairment.  The Veteran also repeatedly and consistently denied delusions, hallucinations and suicidal or homicidal ideation (except as noted above).  All the VA examiners found that the Veteran was able to perform activities of daily living, had appropriate behavior.  As such, the Veteran's overall symptoms related to his PTSD are not indicative of a disability rating in excess of 50 percent.

Giving the Veteran the benefit of the doubt, the Board finds that a 50 percent disability rating, and no higher, is warranted.

IV. Onychomycosis of the Feet and Right Hand

The Veteran contends that his onychomycosis warrants a disability rating in excess of the noncompensable rating he had prior to October 16, 2015 and 10 percent thereafter.

A.   Rating Criteria

The Veteran's onychomycosis is rated under Diagnostic Code 7820 for infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases.  That diagnostic code in turn directs the disability to be related as disfigurement to the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 - 7805), or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  

Given the location of the onychomycosis on the feet and right hand, the Veteran does not have disfigurement of the head, face or neck.  As such, rating under Diagnostic Code 7820 is not warranted.  Similarly, none of the records indicate scarring, such that rating under the Diagnostic Codes for scars would not be warranted.

As such, the Veteran's onychomycosis will be rated under Diagnostic Code 7806, for dermatitis.  

Under Code 7806, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas a; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period. 38 C.F.R. § 4.118. 

B.  Factual Background and Analysis

During his January 2016 Board hearing, the Veteran reported symptoms including dry and hard skin of the heel and top of feet.  He also indicated tenderness after nail trimming and bleeding.  Treatment included tea tree oil and Vicks, as well as, toenail removal.  He indicated that his symptoms have been consistent over the course of the appeal.  In a June 2010 lay statement, he reported that he had to take an early retirement due to pain from standing and walking.  He further noted that his "bloodstream" was more than 5 percent of his body and so was his skin, such that more than a noncompensable rating warranted.  

VA medical records generally document treatment for thickened fungus nails.  In August 2009, a VA medical provider noted that the Veteran had painful, thickened fungus nails.  He did not want to use Lamisil.  His left 5th toenail had been removed, and he had 9 other discolored and thickened toe nails, with subungual debris.  A September 2009 VA medical record documented that the Veteran was status post total nail avulsion of the left great  and 2nd toe; no evidence of infection.  

In January 2010, the Veteran underwent a VA examination.  The examiner noted no treatment of corticosteroid or immunosuppressive.  The Veteran did use Loprox ointment for the toes and fingers.  The VA examiner noted that the Veteran presented with all of nails off the left foot removed and great toenail and 1st toenail removed off the right foot removed.  The Veteran related that all the nail beds have now healed and for first time has a foot that was not painful and can now put on socks without problems like has had for years.  The Veteran continued to have marked fungus debris changes noted on existing right 3-4-5 toenails.

The January 2010 VA examiner found no malignancy or impairment of function.  There were no systemic infections.  

The January 2010 VA examiner found erythema redness in skin of feet along the lateral edges of both feet; some dryness, skin scaling and slight cracking noted on palmar surfaces of both feet suggestive of tinea and hyphae have been previously identified at the Central Texas VA.  Also, the fourth and fifth fingers of s right hand had developed some dystrophic changes on his long standing clubbed fingernails of his hands.  No significant changes as yet noted on the left hand. 

The January 2010 VA examiner found that the percent of exposed areas affected was less than 0.5 percent, (hand nail problems on right hand 4th and 5th dorsal surface of finger nails) and percent of entire body affected less than 2 percent.  The examiner did not indicate scarring, but that there was some minimal disfigurement due to nails of right hand, fourth and fifth, which were dystrophic.  The VA examiner diagnosed him with post-operative healed avulsion removal surgically of all nails off left foot and avulsion removal first and second toenails off the right foot.  Dystrophic toenails with onychomycosis were confirmed by prior KOH prep that was positive for hyphae; treated by avulsion removal of the involved toenails and with Loprox.

In April 2011, the Veteran underwent another VA examination.  The Veteran reported that his feet had gotten progressively worse, with the same symptoms and in 2009 such symptoms started in his upper extremities mainly on his right upper extremities - for all his fingers except his thumb.  The Veteran noted his prior refusal of Lamisil and using creams that did not help.  He subsequently had all his toenails was removed.  He indicated that while all of the nail beds have healed, his new toenails have come up are all dystrophic and have fungal infections.  He otherwise denied systemic symptoms. 

The April 2011 VA examiner found onychomycosis of all his toenails in his feet. There were no scars, but there was a fungal infection of his second, third, fourth and fifth nail on his right upper extremities with clubbing of all of the upper extremity nails.  All of the nails are dystrophic. Percentage of total body surface area involved was less than 2 percent; percentage of exposed body surface area involved was less than 0.5 percent.  Dystrophic nails caused minimal disfigurement.  The examiner diagnosed onychomycosis of his toenails in the upper and lower extremities, with no scars from surgical removal.  No scars seen from the nails that have been surgically removed at present.

In October 2015, the Veteran reported prior toenail removal bilaterally, in 2009 and 2012, but his nails remained in the same condition without change.  Prescribed over the counter creams had not helped.  The examiner found that the total body area affected was 5 percent, and total exposed area was less than 5 percent.  The examiner noted that appearance of his right hand would limit some employment opportunities, with interactions with others, employees or customers. Also, frequent pain in right hand and both feet limited activities.  

During his January 2016 Board hearing, the Veteran also reported that his onychomycosis had not changed over the entire appeal period.

Giving the Veteran the benefit of the doubt, the Board finds that prior to October 16, 2015 a 10 percent disability rating is warranted for the Veteran's onychomycosis.  Although the October 2015 VA examination is the first indication that the Veteran had a total body area affected of 5 percent, warranting a 10 percent disability rating, the Board notes that the Veteran has indicated that his symptoms have been consistent during the appeal period.  Furthermore, the Board notes that prior VA examinations had occurred while the Veteran still had removed toenails, but that subsequent records, including the October 2015 VA examination, indicate that though onychomycosis had not been indicated while the toe nails were removed, the onychomycosis had continued despite the removal.

However, at no time during the appeal period has a disability rating in excess of 10 percent been warranted.  Given the extent of total body and exposed areas involved reported and that it is not shown that the Veteran required at least 6 weeks of system therapy during any one year period during the time under consideration, the Board finds that the preponderance of the evidence is against a finding that the criteria for the next higher, 30 percent, rating under Diagnostic Code 7806 are met at any time during the appeal period.  All of the VA examiners specifically found substantially less involvement than 20 percent of the total body or of the exposed areas. 

Also, VA examiners, VA medical providers, and the Veteran himself have indicated that he refused systemic treatment systemic (Lamisil) therapy.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that during the period under consideration the Veteran received 6 weeks of systemic therapy during any one year period. 

The Board notes that although the Veteran has argued that his "bloodstream" was more than 5 percent of his body, as was his skin, the rating criteria makes clear that for disabilities such as onychomycosis, the affected areas considered is the skin, and even then only the parts of the skin actually symptomatic is considered, both based on in comparison to the total body or exposed areas.  Here, the Veteran's affected areas are only the feet and right hand.  Such areas have been considered in rating the above analysis.  To the extent that the Veteran's blood

Giving the Veteran the benefit of the doubt, the Board finds that a 10 percent disability rating is warranted for onychomycosis, prior to October 16, 2015.  However, a disability rating in excess of 10 percent is not warranted at any time during the appeal period.  

V. Extraschedular Consideration
 
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities of PTSD and onychomycosis.  In this regard, the Board finds that the Veteran's symptomatology associated with the disabilities are fully addressed by the rating criteria.  Specifically, the rating criteria address the level of both occupational and social impairment caused by the PTSD.  Also, the rating criteria for the onychomycosis contemplate symptoms such as percent of body affected and medication necessary.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for a service-connected disability.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board notes, however, that the question of whether the Veteran is unemployable due to his service-connected disabilities has been remanded for further action.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Subject the laws and regulations governing the award of monetary benefits, entitlement to an initial 50 percent rating, and no higher, for PTSD is granted.

Subject the laws and regulations governing the award of monetary benefits, entitlement to an initial 10 percent rating, and no higher, for onychomycosis is granted.

Entitlement to an initial rating in excess of 10 percent for onychomycosis is denied.


REMAND

As was explained in the Introduction, the TDIU issue is in appellate status by virtue of the Veteran's increased rating claims for onychomycosis and PTSD. The TDIU claim is remanded to the RO as it has not yet been addressed.  A remand will allow for the RO to provide proper notice regarding this issue, complete any needed development on the matter, including obtaining any relevant VA medical records, and consider the merits of the claim in the first instance.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

(b) Explain what is needed to establish entitlement to a TDIU due to his service-connected disabilities, to include on an extraschedular basis. 

(c)  Ask him to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history. 

2.  Associate with the claims file all relevant, unassociated VA treatment records. 

3. After accomplishing any other action deemed necessary on remand (to include a VA medical examination to address the functional effects of service-connected disabilities on employability, if deemed warranted by AOJ)), re-adjudicate the issue of entitlement to a TDIU, to include whether the requirements for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b) have been invoked, in light of all pertinent evidence and legal authority. 

4.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


